                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                March 03, 2020
                        FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION

THE NATIONAL SHIPPING COMPANY         §
OF SAUDI ARABIA,                      §
                                      §
               Plaintiff,             §
                                      §
VS.                                   §
                                      §
VALERO MARKETING AND SUPPLY           §
COMPANY,                              §                       CIVIL ACTION NO. H-19-1096
                                      §
               Defendant,             §
                                      §
VS.                                   §
                                      §
TRAFIGURA TRADING LLC,                §
                                      §
               Third-Party Defendant. §

                                              ORDER

       On December 26, 2019, the court granted Trafigura Trading LLC’s motion to sever certain

third-party claims and to transfer them to the United States District Court for the Southern District

of New York, and granted Trafigura’s motion to sever certain third-party claims and dismiss them.

(Docket Entry No. 63). Valero Marketing and Supply Company moved for clarification on what

effect “the transfer/dismissal of the third-party claims by Valero against Trafigura has on the direct

claims that were raised by the Rule 14(c) tender of Trafigura to” the National Shipping Company

of Saudi Arabia. (Docket Entry No. 64). If the court “intends to fully dismiss Trafigura,” Valero

moved to certify the issue for an interlocutory appeal to the Fifth Circuit, under 28 U.S.C.

§ 1292(b). (Id.). On January 24, Valero filed a notice of appeal to the Fifth Circuit, under 28

U.S.C. § 1292(a)(3). (Docket Entry No. 66). National Shipping and Trafigura responded. (Docket

Entry Nos. 71, 72). Valero replied. (Docket Entry No. 73).
        The court grants Valero’s motion for clarification. There is no Rule 14(c) tender that

overcomes the arbitration and forum-selection clauses at issue in this case. As a result, Trafigura

is no longer a party to this litigation.

        The court denies Valero’s motion to conditionally certify the issue for an interlocutory

appeal to the Fifth Circuit, under 28 U.S.C. § 1292(b). The statute requires “a controlling question

of law as to which there is substantial ground for difference of opinion and that an immediate

appeal from the order may materially advance the ultimate termination of the litigation.” 28 U.S.C.

§ 1292(b). Valero argues that such an appeal is merited because our holding “would effectively

gut Rule 14(c)(2) and prevent Valero from the ‘implementation of a [valuable] substantive right.’”

(Docket Entry No. 64 at 11 n.5). Valero argues that its appeal would materially advance the

litigation because the “[l]iability of all potentially responsible parties would be resolved at the

same time before this Court, and because Valero would not have to pay [National Shipping] for

damages ultimately attributable to Trafigura.” (Docket Entry No. 73 at 4–5).

        Trafigura argues that certification is not appropriate because “this issue is not ‘controlling’

of anything” because it does not impact National Shipping’s right to relief from Valero or the

ability of the parties to seek third-party discovery from Trafigura. (Docket Entry No. 71 at 8).

Trafigura notes that the interlocutory appeal “would delay resolution of [National Shipping]’s

claims; it would have no effect on Valero’s third-party claims against Trafigura; and it would

impose needless expenses on Trafigura.” (Id.). For its part, National Shipping informs the court

that it is not opposed to an appeal “so long as the appeal would not delay discovery activities.”

(Docket Entry No. 72 at 2).
       The court does not find grounds for appeal. The December 2019, opinion did not determine

the rights and obligations of Valero and Trafigura, but merely ruled on the forum for determining

those rights and obligations. The issue does not involve a “controlling issue of law” nor will it

“materially advance the ultimate termination of the litigation.”

       SIGNED on March 3, 2020, at Houston, Texas.


                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge
